Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding independent claim 1, the newly amended claim 1 is indefinite for the following reasons:
Lines 1 and 11 recite “A method for controlling lighting system” and “the move in black steps”. The current structure of independent claim 1 implies that the claimed “A method” does NOT comprise any steps. In particular, the steps recited in lines 12-17 of claim 1 are directed at the steps involved in a move in black process; however, steps a-c are not the method steps. Therefore, it appears that claim 1 is drafter as a preamble without any method steps.
Lines 23-24 recite “method step b)”, “method step a)”, and “method step c)”; however, these limitations lack antecedent basis. The steps a), b), and c) recited in lines 11-17 are the move in black 
Lines 9-10 recite limitations, “a preprogrammed lighting program” and “the lighting program … comprising move in black steps”. The relation between “a preprogrammed lighting program” and “the lighting program” is unclear. The original disclosure broadly discusses using a “preprogrammed lighting program” to control the lighting output of a lighting system. It appears that the claim implies that the move in black steps are part of the lighting program; however, this interpretation is not consistent with the teachings of the disclosure. Furthermore, with respect to lines 20-27, the claim language is even more confusing because it is no longer clear how steps a) -- c) of the move in black are related to the preprogrammed lighting program and the method of controlling the lighting system in general. 
Lines 20-27, the relationship between the acoustic parameters assigned to the plurality of program steps is unclear because it is not clear when and how the acoustic parameters are assigned to the steps and whether the steps are the move in black steps of line 11.
Lines 21-23 recite limitations “each of the plurality of program steps” and “the corresponding program step”; however, the use of “program step(s)” is confusing in the context of the teachings in lines 8-17. Furthermore, it is not clear whether the acoustic parameter is assigned to the program steps when the move in black steps take place or, as implied by the original disclosure, in the programming process of the preprogrammed lighting program before the lighting system is controlled during the move in black steps. 
Lines 23-27 describe comparing the acoustic parameters of the program steps in method steps a) – c). However, it is not clear if the comparison is performed during the move in black steps. In other words, it is not clear how and when the comparison of the acoustic parameters are performed.
Regarding claim 2,
Regarding claims 3 and 4, the limitations “irrespective of the result of comparison” appears contradictory to the language of claim 1. In claim 1, the movement of the at least one adjustable lighting device is a function of the result of the comparison of the acoustic parameters. However, claims 3 and 4 imply that the requirement of claim 1 is ignored. Pages 4 and 5 of the original disclosure vaguely discusses situations where the comparison of the acoustic parameters are overwritten by other controlling factors; however, language of claims 3 and 4 must be updated to reflect the content of the original disclosure. 
Claim(s) 2-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected claim 1.
	
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered. However, new 112(b) rejections are introduced based on the Applicant’s amendment of the claims. 
Applicant argues on pages 4-5 of Remarks that the newly amended claims 1-4 overcome the prior 112(b) rejections. However, as explained above, the claim language is still indefinite and unclear. The Examiner invites the Applicant to schedule a telephonic interview with the examiner to further discuss the above issues if further explanation is necessary. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844